In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-240 CV

____________________


DONALD RAY MCCRAY, Appellant


V.


HUBERT JEAN-LOUIS, Appellee




On Appeal from the 58th District Court
Jefferson County, Texas

Trial Cause No. A-162,131




O P I N I O N
	This is an appeal from the trial court's order dismissing Donald Ray McCray's suit
against Dr. Hubert Jean-Louis, M.D.  McCray, an inmate, filed suit against Dr. Jean-Louis pursuant to 42 U.S.C. § 1983 (Supp. 2002).  Dr. Jean-Louis filed a motion to
dismiss the suit as frivolous, pursuant to Chapter 14 of the Texas Civil Practice and
Remedies Code.  See Tex. Civ. Prac. & Rem. Code Ann. §§ 14.001-.014 (Vernon Supp.
2002).  The trial court stated orally it was granting the motion on the grounds the pleadings
did not support an Eighth Amendment Claim, and McCray failed to comply with the Civil
Practices and Remedies Code, particularly sections 14.004(a)(1) and 14.004(a)(2) relating
to prior filings.  See Tex. Civ. Prac. & Rem. Code Ann. § 14.004 (Vernon Supp. 2002).
On appeal, McCray challenges none of these bases.  
	Exhibit C of Dr. Jean-Louis's Motion to Dismiss contains a record of suits filed by
McCray in United States district courts; no objection was made to the exhibit.  McCray's
affidavit purporting to identify each suit previously brought fails to include the majority
of these cases.  It is not an abuse of discretion to dismiss an inmate's suit for failure to
comply with section 14.004.   See White v. State, 37 S.W.3d 562, 565 (Tex. App.--Beaumont 2001, no pet.).  Because the record clearly shows McCray did not comply with
section 14.004, we find the trial court did not abuse its discretion in dismissing his suit. 
See also Hall v. Treon, 39 S.W.3d 722, 724 (Tex. App.--Beaumont 2001, no pet.). 
Accordingly, the judgment of the trial court is AFFIRMED.
								PER CURIAM

Submitted on August 12, 2002
Opinion Delivered August 29, 2002
Do Not Publish 

Before Walker, C.J., Burgess and Gaultney, JJ.